Citation Nr: 0634438	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel 







INTRODUCTION

The veteran served on active duty from August 1981 to October 
1984.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2005, the Board remanded this case because the 
veteran had been released from incarceration in August 2004; 
thus, the RO was directed to make another attempt to schedule 
the veteran for a VA medical examination pursuant to the 
pending claim.  

Also, the Board asked that the RO obtain recent VA outpatient 
treatment records from August 2004 onwards, which it did.  
These records indicate that the veteran has undergone 
intermittent treatment at the Salt Lake VA Medical Center 
(VAMC) for multiple sclerosis flares.    

It appears, however, that the veteran failed to report in 
January 2006 for a scheduled VA examination.  Notably, 
38 C.F.R. § 3.655 instructs that when an examination was 
scheduled for a claim for an increase, and the claimant fails 
to report, the claim shall be denied.  

In this case, the veteran's representative has asserted in a 
September 2006 brief that there was some question whether the 
veteran received the notification letter scheduling due to 
being homeless.  The representative further assured the Board 
that "the appellant would appear for an examination if 
notified."

Given the representative's assurance, and extending any 
additional duty under the Veterans Claims Assistance Act to 
assist the veteran in developing his claim, see 38 C.F.R. 
§ 3.159, the veteran will be given another opportunity to 
appear for a VA examination.  As already expressed in the 
Board's prior August 2005 remand, a VA examination is 
necessary given the variety of symptoms that could be 
associated with multiple sclerosis, and because the relevant 
rating criteria directs an adjudicator to rate the disability 
according to its possible manifestations.  See 38 C.F.R. 
§ 4.124a.  Thus, a comprehensive medical assessment of the 
veteran's service-connected disability would provide crucial 
information for a decision on the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
such that he is provided information 
regarding a disability rating and 
effective date.  

2.  The RO should obtain any recent and 
outstanding treatment records from the 
Salt Lake VAMC.

3.  The veteran should be scheduled for a 
VA examination to determine the nature and 
severity of any manifestations associated 
with multiple sclerosis.  The examiner 
should review the claims folder, delineate 
all manifestations associated with the 
veteran's multiple sclerosis, and comment 
on the severity of any identified 
manifestations.  The examiner should 
provide specific clinical findings as to 
the severity of any identified impairment 
attributable to multiple sclerosis, to 
include blurred vision, headaches, leg 
weakness, fatigue, mental function, and 
any partial loss of use of extremities.  
If warranted as an aid to identify 
manifestations of multiple sclerosis, 
neurological testing should be performed. 

4.  Then, the RO should readjudicate the 
veteran's claim for a rating in excess of 
30 percent for service-connected multiple 
sclerosis.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


